Citation Nr: 1521905	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for hypertension, to include as due to in-service asbestos exposure.

4.  Entitlement to service connection for a respiratory disability, to include as due to in-service asbestos exposure.  

5.  Entitlement to service connection for a cardiac disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

9.  Entitlement to service connection for neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for chronic headaches, hypertension, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A July 2004 rating decision denied the Veteran's claim to establish service connection for chronic headaches; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.

2.  Evidence received since the July 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for chronic headaches.  

3.  In testimony given by the Veteran at his March 2014 Board videoconference hearing, prior to promulgation of a decision, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for a cardiac disability, a back disability, diabetes mellitus, neuropathy of the bilateral upper extremities, and neuropathy of the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final with respect to the Veteran's claim to establish service connection for chronic headaches.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for chronic headaches is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a cardiac disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

7.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board reopens the Veteran's previously-denied claim of entitlement to service connection for chronic headaches and, at his behest, dismisses his appeal with regard to his claims of entitlement to service connection for a cardiac disability, a back disability, diabetes mellitus, neuropathy of the bilateral upper extremities, and neuropathy of the bilateral lower extremities.  As such, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence

In general, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  

Here, in April 2004, the Veteran filed a claim to establish entitlement to service connection for chronic headaches.  This claim was denied by the RO in a July 2004 rating decision, and the Veteran was notified of this decision and his appellate rights in July 2004.  The Veteran did not express disagreement with this determination or submit new and material evidence in support of his claim during the appellate period, and thus, the July 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100; 20.1103 (2013); see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  

The Veteran petitioned to reopen his claim of entitlement to service connection for headaches in August 2012.  In an April 2013 rating decision and October 2013 statement of the case, the RO reopened the claim but then denied it on the merits.  Regardless, the Board is not bound by those determinations as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the July 2004 rating decision, the Veteran's claim was denied on the basis that, although there was evidence of in-service treatment for headaches, there was no permanent residual or chronic disability shown by his service treatment records or demonstrated by post-service evidence.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the July 2004 rating decision that addresses this basis.  

Relevant evidence received since the July 2004 rating decision includes VA treatment records dated from February 2004 to June 2013; private treatment records dated from December 2011 to June 2013; the report of an October 2012 VA headaches examination; the transcript of the Veteran's March 2014 Board videoconference hearing; and correspondence from the Veteran's private physician dated in April 2014.  Significantly, the VA treatment records and October 2012 VA examination report diagnose the Veteran as having current headaches.  Moreover, the Veteran testified at his Board hearing that he experienced headaches ever since injuring his head in the service.  He further testified that the headaches initially reoccurred 2 to 3 times per week, but that they eventually began to occur on a daily basis.  In his April 2014 correspondence, the Veteran's private physician opined that the Veteran's hypertension contributed to his current chronic headaches.  

This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  That is, medical and competent lay evidence shows a current, chronic headache disability that has persisted since service.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for chronic headaches since the prior final denial of this claim in July 2004.  On that basis, the claim is reopened.  

However, as will be discussed in the REMAND section below, further evidentiary development concerning this claim is necessary in order to fulfill VA's duty to assist the Veteran in substantiating his claim.  

III.  Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

In this case, prior to the promulgation of a decision, the Veteran testified at his March 2014 Board videoconference hearing that he wished to withdraw his appeal for the issues of entitlement to service connection for a cardiac disability, a back disability, diabetes mellitus, neuropathy of the bilateral upper extremities, and neuropathy of the bilateral lower extremities.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the Veteran's March 2014 testimony has been accepted as a withdrawal of the appeal concerning these issues.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with regard to these issues, and they are dismissed.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic headaches is reopened, and to that extent only, the appeal is granted.

The appeal as to entitlement to service connection for a cardiac disability is dismissed.

The appeal as to entitlement to service connection for a back disability is dismissed.

The appeal as to entitlement to service connection for diabetes mellitus is dismissed.

The appeal as to entitlement to service connection for neuropathy of the bilateral upper extremities is dismissed.

The appeal as to entitlement to service connection for neuropathy of the bilateral lower extremities is dismissed.


REMAND

The Veteran seeks entitlement to service connection for hypertension, a respiratory disability, and chronic headaches.  However, for the reasons set forth below, the Board finds that these issues must be remanded for additional development.

With respect to the issue of entitlement to service connection for hypertension, as emphasized by the Veteran's attorney at his March 2014 Board hearing, a VA opinion has never been obtained with respect to the likelihood that his hypertension is related to service or to a service-connected disability.  The Veteran's VA treatment records include uncontrolled hypertension among his current disabilities, and the Veteran contends that his hypertension developed secondary to in-service asbestos exposure.  In correspondence dated in April 2014, the Veteran's private physician opined that the Veteran's hypertension was at least as likely as not the result of asbestos-related lung disease.  In light of the circumstances, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the issue of entitlement to service connection for a respiratory disability, the Veteran contends that he developed symptoms such as fatigue, shortness of breath, coughing, and passing out approximately 8 to 10 years ago as a result of in-service exposure to asbestos.  Specifically, the Veteran testified that he served as a boatswain's mate aboard the USS Enterprise (CVN-65), and that he was exposed to asbestos while on fire watch for a period of 4 months while the Enterprise was being overhauled in Bremerton, Washington.  The Veteran's DD Form 214 confirms that he served as Functional Support and Administration in the U.S. Navy, and that he was stationed aboard the USS Enterprise at Bremerton, Washington, at his time of separation in January 1981.   The Veteran submitted documents indicating that the USS Enterprise underwent a 4-year overhaul in Bremerton, Washington, starting in 1978, during which time the ship's superstructure was modified; these documents also indicate that asbestos materials were used extensively throughout vessel construction until the early 1980s.  The Veteran also submitted the results of an October 2012 pulmonary function test which revealed marked decrease in FVC as well as a decrease in FEV1, and suggested that interstitial lung disease may be a consideration to explain these findings.  Finally, in correspondence dated in April 2014, the Veteran's private physician diagnosed him as having lung disease, and indicated that the Veteran informed him that he was exposed to asbestos while serving aboard the USS Enterprise, opining that it was "more likely than not" that the Veteran's progressive shortness of breath was related to such asbestos exposure.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to asbestos claims.  VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) which provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI, which has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C. VAOPGCPREC 4-00 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The evidence here does not show, and the Veteran does not contend, that his claimed respiratory disorder first manifested during service.  Rather, the Veteran asserts that his respiratory disorder was the result of exposure to asbestos during the performance of his military occupation specialty (MOS).  To this end, the Board notes that the Veteran's in-service occupation permits a finding that he was reasonably exposed to asbestos.  Given the assertions with regard to asbestos exposure in service, the AOJ should complete the development set forth in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 8-8, Asbestos-Related Diseases (May 11, 1988); VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Afterward, the Veteran should be provided with another VA examination to determine the likely etiology of all currently diagnosed respiratory disabilities.

With respect to the issue of entitlement to service connection for chronic headaches, as discussed above, the Veteran alleges that his headaches began following an in-service head injury.  A review of the Veteran's service treatment records reveals that he complained of severe headaches as well as abdominal pain in September 1976, at which time he was diagnosed as having muscle spasm.  In addition, in October 1976, the Veteran sought treatment for a large, 5-centimeter laceration on the right frontal area of his scalp, at which time the wound was sutured.  In September 1978, the Veteran was sutured for another laceration on the top of his skull after he hit his head on a valve.  

The Veteran was provided with a VA headaches examination in October 2012, at which time he was diagnosed as having tension headaches.  However, the VA examiner opined that it was less likely than not that the Veteran's current headaches were caused by or the result of the "one time complaint of headaches that occurred September 1976 while in service."  The examiner explained that his September 1976 headache was a "one time occurrence associated with abdominal pain" and that there were no other records of in-service headaches.  Significantly, the VA examiner's discussion and analysis failed to mention the Veteran's in-service head injuries documented in October 1976 and September 1978.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that an opinion based upon an inaccurate factual premise had no probative value).  

At his March 2014 Board hearing, the Veteran's attorney suggested that the October 2012 VA examination was inadequate because the examiner failed to even acknowledge the documented in-service head injuries that the Veteran sustained in October 1976 and September 1978, as well as their relationship, if any, to the Veteran's current headaches.  This is significant because the Veteran has testified that his headaches began subsequent to those documented head injuries.  The Board agrees and determines that the October 2012 VA opinion as it relates to the Veteran's headaches is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Veteran should be provided with another VA examination with respect to his headaches.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete personnel file from the United States Navy and verify the Veteran's dates of service aboard USS Enterprise.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  Attempt to verify the Veteran's allegation that asbestos was removed from the structure of the USS Enterprise during its 4-year overhaul in Bremerton, Washington, starting in 1978, to specifically include seeking information as to whether the Veteran's MOS and related duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  

Based on the examinations and review of the records, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to service, or that it manifested to a compensable degree within one year of service.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

4.  Schedule the Veteran for a pertinent VA examination with an appropriate medical professional (a pulmonologist, if possible) to determine the nature and etiology of his claimed respiratory disorders.  The claims file must be made available to the examiner.  All indicated testing should be conducted.  

The examiner should identify all respiratory disorders found to be present, and specifically indicate whether the Veteran has an asbestos-related respiratory disorder.  In offering any diagnosis, the examiner should reconcile his or her findings with the October 2012 private pulmonary function test as well as the April 2014 correspondence from the Veteran's private physician.  

For all currently diagnosed respiratory disorders, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include his alleged in-service exposure to asbestos. 

In rendering his opinion(s), the examiner should address the October 2012 private pulmonary function test as well as the April 2014 correspondence from the Veteran's private physician.

5.  Schedule the Veteran for an appropriate VA examination to determine the probable etiology of his current headaches.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any current headaches began in service, were caused by service (to include the documented in-service head injuries in October 1976 and September 1978), or are otherwise related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his attorney.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


